Case 1:20-cv-05771-NLH-AMD Document 9 Filed 02/05/21 Page 1 of 14 PageID: 69



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


    DORIAN HUDSON,                        1:20-cv-05771-NLH-AMD

                   Plaintiff,             OPINION

         v.

    EXPRESS TRANSFER &
    TRUCKING,
                 Defendant.


APPEARANCES

PREEYA BANSAL
MURPHY LAW GROUP, LLC
EIGHT PENN CENTER, SUITE 2000
1628 JOHN F. KENNEDY BLVD.
PHILADELPHIA, PA 19103

     On behalf of Plaintiff

JEFFREY DOWNS
J. DOWNS LAW
69 S. MAIN STREET
MULLICA HILL, NJ 08062

     On behalf of Defendant

HILLMAN, District Judge

     Plaintiff Dorian Hudson filed a complaint alleging that

Defendant violated the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”), and the New Jersey Wage and Hour Law

because he was not paid overtime compensation.          Plaintiff also

alleges violations of the New Jersey Law Against Discrimination,

N.J.S.A. 10:5-1, et seq. (“NJLAD”), because he was terminated in

connection with his actual or perceived disability, and in
Case 1:20-cv-05771-NLH-AMD Document 9 Filed 02/05/21 Page 2 of 14 PageID: 70



retaliation for his requests for reasonable accommodation.            The

parties’ reached a settlement on or about August 10, 2020, and

now pending before the Court is the parties’ joint motion to

approve the settlement.

     Because Plaintiff’s claims are for alleged violations of

the FLSA, the Court is required to review the settlement

agreement and determine whether the matter concerns a bona fide

dispute, and whether the settlement is a fair and reasonable

resolution for Plaintiff.      See Brumley v. Camin Cargo Control,

Inc., 2012 WL 1019337, at *1 (D.N.J. 2012) (“Employees have two

avenues for compromising an FLSA claim: (1) a compromise

supervised by the Department of Labor pursuant to 29 U.S.C. §

216(c); and (2) a district court-approved compromise pursuant to

29 U.S.C. § 216(b).”); Chillogallo v. John Doe LLC #1, 2018 WL

4735737, at *1 (D.N.J. 2018)(quoting Lynn’s Food Stores, Inc. v.

United States, 679 F.2d 1350, 1353 (11th Cir. 1982)) ( “When

employees bring a private action under the FLSA, and present to

the district court a proposed settlement pursuant to that Act’s

§ 216(b), the district court may enter a stipulated judgment if

it determines that the compromise reached is a fair and

reasonable resolution of a bona fide dispute over FLSA

provisions.”); Bettger v. Crossmark, Inc., 2015 WL 279754, at *3

(M.D. Pa. 2015) (“Although the Third Circuit has not addressed

whether [FLSA] actions claiming unpaid wages may be settled

                                     2
Case 1:20-cv-05771-NLH-AMD Document 9 Filed 02/05/21 Page 3 of 14 PageID: 71



privately without first obtaining court approval, district

courts within the Third Circuit have followed the majority

position and assumed that judicial approval is necessary.”).

     The parties have settled the matter for $53,160.53

inclusive of attorneys’ fees and costs.        The parties have

provided the Court with the settlement agreement, which details

the procedural history of the case, the settlement amount for

Plaintiff, the attorneys’ fees, the release of his claims

against Defendant, no admission of liability by Defendant, a

limited confidentiality provision, non-disparagement and neutral

reference provisions, and the dismissal of the action with

prejudice.    (Docket No. 8.)    Plaintiff will receive (1)

$17,077.17 relating to his claim of wage-based damages,

including any claim of overtime wages, less any and all

appropriate withholdings and deductions, and an IRS Form W-2

shall be issued to Plaintiff for this amount, and (2) $17,077.18

for his claims of non-wage damages, and an IRS Form 1099 shall

be issued to Plaintiff for this amount.        Plaintiff’s counsel

shall receive $19,006.18 in fees and costs. 1


1
 The FLSA provides, “Any employer who violates the provisions of
section 215(a)(3) of this title shall be liable for such legal
or equitable relief as may be appropriate to effectuate the
purposes of section 215(a)(3) of this title, including without
limitation employment, reinstatement, promotion, and the payment
of wages lost and an additional equal amount as liquidated
damages.” 29 U.S.C. § 216(b). A plaintiff is also entitled to
“a reasonable attorney's fee to be paid by the defendant, and
                                     3
Case 1:20-cv-05771-NLH-AMD Document 9 Filed 02/05/21 Page 4 of 14 PageID: 72



     The Court finds that the matter concerns a bona fide

dispute and the settlement - as far as the monetary compensation

and attorneys’ fees - is a fair and reasonable resolution for

Plaintiff.    The parties’ dispute the average number of hours

Plaintiff worked between June 2017 and March 2020, with

Plaintiff alleging that he worked an average of forty-five (45)

to fifty-five (55) hours per week, and Defendant countering that

he did not work forty-five (45) to fifty-five (55) hours per

week and was paid for all hours worked.        As to the

reasonableness of this resolution, the parties explain:

     Plaintiff stands to receive, even after attorneys’
     fees and costs, in excess (i.e. approximately one
     hundred eighteen percent (118%)) of the overtime
     compensation, liquidated damages, and back pay (to
     date, with respect to Plaintiff’s LAD claims), which
     he could reasonably expect to prove at trial. This
     result is considerable in light of the risks Plaintiff
     faced in establishing liability and damages in this
     case. If one excludes the back pay damages
     potentially recoverable by Plaintiff with respect to
     his LAD claims and attorneys’ fees and costs, this
     percentage increases to a recovery by Plaintiff of
     approximately three hundred eighty percent (380%) of
     Plaintiff’s total estimated potential recovery in
     overtime compensation and liquidated damages.

(Docket No. 8 at 3 (emphasis in original).)

     The parties further relate that “[w]hile Plaintiff’s

counsel believes Plaintiff’s claims to be meritorious, they are

experienced and realistic, and understand evidentiary hurdles




costs of the action.”     Id.
                                     4
Case 1:20-cv-05771-NLH-AMD Document 9 Filed 02/05/21 Page 5 of 14 PageID: 73



associated with proving hours worked in the absence of accurate

recordkeeping.”      (Id. at 3.)

     The Court agrees that these considerations compel the

conclusion that the settlement is fair and reasonable under the

circumstances.      The Court notes that despite apparent proof

difficulties and other potential defenses, Plaintiff will

receive both economic and non-economic damages as contemplated

by the statute. 2

     With regard to attorneys’ fees, Plaintiff’s counsel is

entitled to reasonable attorneys’ fees to compensate them for

their work in recovering unpaid wages under the FLSA.           29 U.S.C.

§ 216(b).   To determine the reasonableness of an attorneys’ fee

award in a FLSA action, judicial review is required “to assure

both that counsel is compensated adequately and that no conflict

of interest taints the amount the wronged employee recovers

under a settlement agreement.”       Brumley, 2012 WL 1019337, at *9

(citations omitted).

     Plaintiff’s counsel relates that $19,006.18 in fees and

costs are fair and reasonable because that amount is consistent




2 The parties explain that Plaintiff’s settlement amount
(exclusive of attorneys’ fees and costs) includes his total
estimated owed overtime premium ($4,536.50), plus an equal
amount in liquidated damages as required by statute, as well as
an additional $25,081.31. This latter amount, although not
specifically designated as such, represents a resolution of
Plaintiff’s claims under the NJLAD. (Docket No. 8 at 3 n.1.)
                                     5
Case 1:20-cv-05771-NLH-AMD Document 9 Filed 02/05/21 Page 6 of 14 PageID: 74



with the contingency fee agreement entered into between

Plaintiff and counsel at the outset of this litigation.           (Docket

No. 8 at 3.)

     The Court has no reason to question the reasonableness of

the amount of attorneys’ fees and costs in this case.           See

Punter v. Jasmin Intern. Corp., 2014 WL 4854446, at *8 (D.N.J.

2014) ($17,685.00 in attorney’s fee reasonable for FLSA

settlement totaling $27,620); Joseph v. Caesar's Entertainment

Corp., 2012 WL 12898816, at *3 (D.N.J. 2012) ($20,288.50 in fees

and costs reasonable for FLSA settlement award of $29,611.50);

Cox v. Elite Energy LLC, 2011 WL 4406364, at *6 (D.N.J. 2011)

(noting that FLSA claims may involve relatively small monetary

awards, and a court “should not reduce a fee award solely on the

basis that the attorney's fees are disproportionate to the

damage award”); see also Joseph, 2012 WL 12898816, at *2 (“If

the parties submit a proposed FLSA settlement and represent that

the plaintiff’s attorneys’ fees was agreed upon separately and

without regard to the amount paid to the plaintiff, then the

Court will approve the settlement without separately considering

the reasonableness of the fee to be paid to plaintiff's

counsel.”) (citations and quotations omitted).

     While the Court finds that the parties have demonstrated a

bona fide dispute, the amount of compensation to Plaintiff is

fair, and the attorneys’ fees are reasonable, the Court

                                     6
Case 1:20-cv-05771-NLH-AMD Document 9 Filed 02/05/21 Page 7 of 14 PageID: 75



questions the validity of the limited confidentiality and

general release provisions. 3     (Docket No. 8-2 at 4-6.)

     The limited confidentiality provision provides:

     ETT and Hudson understand and agree that this
     Agreement and its [sic] shall be confidential by and
     amount [sic] the Parties. In response to any
     inquiries regarding this Lawsuit, the Parties agree to
     simply state, “The matter has been resolved, and to
     refrain from further comment. [sic] However, this
     limited confidentiality requirement shall not prohibit
     the Parties from disclosing the existence or terms of
     this Agreement to their respective legal counsel,
     accountants, financial advisors, spouses, or close
     family members, or as may be compelled by court order,
     subpoena, or other legal process. Hudson understands,
     covenants, and agrees that ETT may seek to enforce
     this limited confidentiality requirement by seeking
     appropriate equitable relief, but that ETT shall not
     be entitled to recover legal damages, penalties, fees,
     expenses, or costs associated with ETT’s [sic]
     violation of this confidentiality requirement in any
     such enforcement action.

(Docket No. 8-2 at 6.)




3 The Court also takes issue with the provision regarding this
Court’s continuing jurisdiction over the “administration and
enforcement” of the settlement agreement. The final provision
provides:

     17. Continuing    Jurisdiction. The Court shall retain
     continuing and    exclusive jurisdiction over the Parties to
     this Agreement    for the purpose of the administration and
     enforcement of    this Agreement.

(Docket No. 8-2 at 8.) This Court declines to endorse a
retention of jurisdiction provision that is without a reasonable
end date. In addition to the omission or modification of the
confidentiality and release provisions as discussed below, the
parties will be directed to modify the continuing jurisdiction
provision to provide a reasonable termination date for the
Court’s retention of jurisdiction.
                                     7
Case 1:20-cv-05771-NLH-AMD Document 9 Filed 02/05/21 Page 8 of 14 PageID: 76



     The general release provides:

     Hudson agrees that he shall irrevocably and
     unconditionally release, acquit and forever discharge
     ETT and its parents, subsidiaries, members, managers,
     officers and directors with respect to all claims,
     known and unknown to him, with the exception of ETT’s
     obligations to Hudson under this Agreement, including
     any wage and hour claims under state or federal law
     relating to his employment by or provision of services
     to ETT including, without limitation, the failure to
     pay wages, back wages, overtime, minimum wages,
     interest, liquidated damages, penalties, attorneys’
     fees, and any other form of compensation or
     relief permitted under federal, state or local wage
     and hour laws, including, but not limited to the
     Fair Labor Standards Act and the New Jersey Wage and
     Hour Law. Hudson agrees that he shall irrevocably and
     unconditionally release, acquit and forever discharge
     ETT with respect to any claims under state or federal
     law relating to any matter of employment or the
     provision of services with, to or for ETT, including
     any form of compensation or relief permitted under any
     federal, state or local laws, including, the Family
     and Medical Leave Act, the Americans with Disabilities
     Act, Title VII of the Civil Rights Act of 1964, 42
     U.S.C. § 1981, the Age Discrimination in Employment
     Act of 1967, the Civil Rights Act of 1991, or the New
     Jersey Law Against Discrimination, during the time
     that Hudson was employed by or otherwise performed
     services for ETT, and will not commence or prosecute,
     either in concert or individually, any action or
     proceeding, whether legal, judicial or quasi-judicial,
     on behalf of himself or any other person or entity,
     asserting claims, against Defendants. This release
     and waiver does not apply to Hudson’s right to enforce
     this Agreement.

     Nothing in this Agreement is intended to waive claims
     (i) for unemployment or workers’ compensation
     benefits, (ii) for vested rights under ERISA-covered
     employee benefit plans as may be applicable on the
     date Hudson signs this Agreement, (iii) that may arise
     after Hudson signs this Agreement, or (iv) which
     cannot be released by private agreement. In addition,
     nothing in this Agreement, including but not limited
     to the release of claims, prevents Hudson from filing

                                     8
Case 1:20-cv-05771-NLH-AMD Document 9 Filed 02/05/21 Page 9 of 14 PageID: 77



     a charge or complaint with or from participating in an
     investigation or proceeding conducted by the EEOC,
     NLRB, Securities and Exchange Commission, or any other
     any federal, state or local agency charged with the
     enforcement of any laws, including providing documents
     or other information, or from exercising rights under
     Section 7 of the NLRA to engage in joint activity with
     other employees, although by signing this release
     Hudson is waiving rights to individual relief based on
     claims asserted in such a charge or complaint, or
     asserted by any third-party on Hudson’s behalf, except
     for any right he may have to receive payment from a
     government agency (and not Stoltzfus) [sic] for
     information provided to the government agency.

(Docket No. 8 at 4-5.)

     The parties fail to cite any Third Circuit law supporting

the inclusion of these provisions.        Moreover, such provisions

have been found by numerous courts to be unenforceable and

acting in contravention of the FLSA, including within this

District.

     For example, in Brumley, the court struck both a

confidentiality and general release provision from an otherwise

fair and reasonable FLSA Settlement Agreement because, among

other things, they undermine fundamental purposes of the FLSA.

Brumley, 2012 WL 1019337, at *7-8.        Brumley was a collective

action in which petroleum inspectors alleged employer violations

of the FLSA overtime and retaliation provisions.          Id. at *1.    In

evaluating the parties’ proposed settlement agreement, the court

first found the agreement demonstrated a bona fide dispute and

was fair and reasonable to the plaintiffs.         Id. at *4-6.    Next,


                                     9
Case 1:20-cv-05771-NLH-AMD Document 9 Filed 02/05/21 Page 10 of 14 PageID: 78



the court analyzed the propriety of the confidentiality and

release provisions contained in the agreement and rejected both

as unfair.    Id. at *6.

      The confidentiality provision in Brumley prevented the

plaintiff employees from speaking to anyone about the contents

of the settlement and stipulated that in response to any

inquiries the plaintiff employees must respond that “the matter

has been resolved and I cannot talk about it.”          Id.   The court

found that such “compelled silence” permits an employer to

“thwart[] the informational objective of the notice requirement

by silencing [an] employee who has vindicated a disputed FLSA

right[.]”    Id. at *7 (quoting Dees v. Hydradry, Inc., 706 F.

Supp. 2d. 1227, 1242-47 (M.D. Fla. 2010)).         The court further

found that such provisions potentially allow employers to

retaliate against employees for asserting their FLSA rights by

permitting them to sue if the employee speaks about the

agreement.    Id.

      Other courts have held similarly with regard to

confidentiality provisions in FLSA settlement agreements.            See

Brown v. TrueBlue, Inc., 2013 WL 5408575, at *3 (M.D. Pa. 2013)

(citing Brumley in stating that there is “broad consensus” that

FLSA settlement agreements should not be kept confidential

because they permit retaliation and promote employee silence);

Haley v. BellMark Tel. Corp., 2019 WL 1925116, at *5-6 (E.D. Pa.

                                     10
Case 1:20-cv-05771-NLH-AMD Document 9 Filed 02/05/21 Page 11 of 14 PageID: 79



2019) (rejecting a confidentiality clause in a single plaintiff

FLSA action because prohibiting an employee from discussing the

terms of an agreement with his co-workers frustrates the FLSA

objective of widespread employer compliance and thwarts the

public-private character of FLSA employee rights); cf. In re

Chickie’s and Pete’s Wage and Hour Litigation, 2014 WL 911718,

at *3 (E.D. Pa. 2014) (permitting the inclusion of a

confidentiality provision in a collective action where such

provision allowed widespread dissemination of the agreement as

well as for the plaintiff employees to discuss the agreement

with fellow employees).

      As for the release provision in Brumley, it purported to

release the defendants from any and all claims which “concern or

relate in any way to the payment of wages or bonuses or any

other form of compensation under the FLSA and any and all claims

for retaliation under the FLSA . . . .”         Brumley, 2012 WL

1019337, at *8.     In rejecting this provision, the court noted

that the Supreme Court as well as lower courts have consistently

rejected broad waivers of FLSA rights.         Id. (citing Brooklyn

Savings Bank v. O'Neill, 324 U.S. 697, 705-08 (1945)).           The

Brumley court was concerned that the release at issue

incorporated prospective employer violations which could occur

subsequent to the agreement and noted that the FLSA was enacted

in part to address “inequalities in bargaining power between

                                     11
Case 1:20-cv-05771-NLH-AMD Document 9 Filed 02/05/21 Page 12 of 14 PageID: 80



employers and employees,” and that such purpose is potentially

threated by broad waivers of FLSA rights.         Id. (quoting Lynn’s

Food, 679 F.2d at 1352).

      Indeed, releases in FLSA settlement agreements that waive a

plaintiff employee’s FLSA claims, claims unrelated to the

subject litigation, and future or unknown claims are routinely

rejected in the Third Circuit.       See Bettger, 2015 WL 279754, at

*8-9 (rejecting a release provision in a single plaintiff FLSA

action because it purported to release any and all claims the

plaintiff may have against defendant, and the court had no

information regarding the potential value of such released

claims so as to evaluate fairness); Singleton v. First Student

Mgmt. LLC, 2014 WL 3865853, at *8-9 (D.N.J. 2014) (approving a

release provision in a FLSA collective action settlement

agreement because it was limited to future claims related to the

specific litigation at issue and did not incorporate any FLSA

claims); Cruz v. JMC Holdings, Ltd., 2019 WL 4745284, at *7

(D.N.J. 2019) (approving a release provision in a FLSA

collective action because it was limited only to the claims in

the subject litigation, and noting that the parties

intentionally circumscribed the scope of the release in

recognition of the fact that general releases are disfavored in

FLSA settlement agreements).

      Several other courts outside the Third Circuit have also

                                     12
Case 1:20-cv-05771-NLH-AMD Document 9 Filed 02/05/21 Page 13 of 14 PageID: 81



reached similar conclusions on confidentiality and release

provisions in FLSA settlement agreements.         See Poulin v. Gen.

Dynamics Shared Res., Inc., 2010 WL 1813497, at *2 (W.D. Va.

2010) (rejecting motion to approve and seal FLSA Settlement

Agreement in a single plaintiff action because an included

confidentiality provision undermines the purposes of the Act);

Glass v. Krishna Krupa, LLC, 2010 WL 4064017, at *2 (S.D. Ala.

2010) (denying motion to approve FLSA Settlement Agreement in a

single plaintiff action because a confidentiality provision

undermines Department of Labor’s regulatory effort to notify

employees of their FLSA rights); Webb v. CVS Caremark Corp.,

2011 WL 6743284, at *3 (M.D. Ga. 2011) (striking from a FLSA

Settlement Agreement in a collective action a confidentiality

provision because it was likely unenforceable due to the public

filing of such agreements, as well as a release provision

because it was found unfair to the plaintiffs).

      Here, based on the comparison of the confidentiality and

release provisions in Brumley and the other cited cases, it

appears to the Court that the confidentiality provision and the

release provision in the parties’ settlement agreement are

overbroad, 4 contravene the “public-private character” of employee


4 As recited above, the release provisions contained in the
instant agreement release Plaintiff’s claims under the FLSA, as
well as under several additional statutory causes of action
unrelated to this litigation including: the Family and Medical
                                     13
Case 1:20-cv-05771-NLH-AMD Document 9 Filed 02/05/21 Page 14 of 14 PageID: 82



rights under the FLSA, and serve to “nullify the purposes of the

Act.”   Brooklyn Savings Bank, 324 U.S. at 710.

      Therefore, the Court will order the parties to show cause,

within 15 days of today, as to why (1) the joint motion to

approve the settlement should not be denied due to the inclusion

of the confidentiality and general release of claims provisions

in their current form, or (2) the Court should not strike those

provisions and approve the remainder of the settlement terms. 5

The parties shall also modify the continuing jurisdiction

provision to provide a reasonable termination date for the

Court’s retention of jurisdiction.

      An appropriate Order will be entered.



Date: February 5, 2021                        s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




Leave Act, the Americans with Disabilities Act, Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 1981, the Age
Discrimination in Employment Act of 1967, and the Civil Rights
Act of 1991. (Docket No. 8-2 at 4-5.)
5 If the parties determine that they wish to modify or remove the
confidentiality and general release provisions, they may
resubmit a revised settlement agreement for the Court’s
consideration within 15 days. Such revised settlement agreement
should also modify the continuing jurisdiction provision as
directed.
                                     14
